Citation Nr: 0704895	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disease to include as secondary to a service-connected 
amputation of the left leg, below the knee, middle third.  

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease of the lumber spine.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to July 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Montgomery, Alabama, which denied the issues on appeal.  

The veteran and his daughter testified at a videoconference 
hearing held before the undersigned Veterans Law Judge at the 
RO in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if benefits are awarded 
for the claimed disabilities on appeal.    

Regarding the veteran's claim for entitlement to an increased 
rating for his service-connected lumbar spine disorder, both 
evidentiary and procedural problems exist.  The RO is noted 
to have accepted a notice of disagreement for an unrelated 
issue and an inferred TDIU claim, which the veteran submitted 
in April 2003, as a claim for all the issues on appeal, and 
not just for TDIU. 

The veteran's service-connected lumbar spine disorder is 
presently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5242.  The Board notes that the VA Schedule for Rating 
Disabilities (Rating Schedule) used to evaluate diseases and 
injuries of the spine, including lumbosacral strain were 
amended in September 2002 and September 2003.  The RO has not 
considered the potentially applicable criteria in effect in 
the period between September 2002 and September 2003 during 
which the veteran's claim was pending in April 2003.  

Furthermore since his claim for an increased rating was 
filed, the veteran has not been provided with an adequate VA 
examination of his lumber spine disorder.  An August 2003 VA 
orthopedic examination was strictly limited to discussion of 
knee problems and a February 2003 examination addressed 
another medical issue besides the back.  The only recent 
examination that discusses his lumbar spine disorder is a 
December 2003 VA general examination, which discussed the 
back disorder along with a number of other medical 
disabilities, and only provided a cursory physical 
examination of all these disorders.  This examination failed 
to even discuss any findings of the lumbar spine which would 
be sufficient for adjudicating this claim, but simply noted 
that he has severe osteoarthritis of the lumbosacral spine.  
The VA examinations of record which address the veteran's 
lumbar spine condition are shown to predate the September 
2003 revisions to the lumbar spine Diagnostic Codes.  
Additionally, the veteran testified at his January 2006 
hearing that he currently receives treatment for his lumbar 
spine condition by a private chiropractor, but used to 
receive treatment at the VA in Birmingham, Alabama, but 
indicated that he stopped treating with the VA around 3 or 4 
years ago.  He testified that his back condition has worsened 
in the past two years, but there are no records of any back 
treatment from this time period.  

Regarding the veteran's claim for entitlement to service 
connection for a cardiovascular disorder, to include as 
secondary to a below the knee amputation, the Board notes 
that because the evidence does show him to have a below the 
knee amputation of one leg, the presumption for service 
connection for a cardiovascular disorder under 38 C.F.R. 
§ 3.310 (b) does not apply.  This provision mandates that 
service connection be granted for ischemic heart disease or 
other cardiovascular disease developing in a veteran with a 
service connected above the knee amputation of one leg.  
38 C.F.R. § 3.310 (a) (2006).  

However, in denying the cardiovascular claim, the RO failed 
to also consider the potential applicability of 38 C.F.R. 
§ 3.310 (a) for secondary service connection for a disability 
that is proximately due to or the result of a service-
connected disease, to include consideration of the Court in 
Allen v. Brown 7 Vet. App. 439, 448 (1995). which has held 
that the term "disability" as used in 38 U.S.C.A. §§ 1110, 
1131 should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The Board notes that in addition to his hearing testimony, 
the veteran has submitted medical evidence in support of his 
claim that suggests a possible link between his amputation 
and his current heart condition.  First, a July 2004 
statement from a private cardiologist state that it was 
likely that the loss of the veteran's left limb placed a 
strain on his heart and helped create his current cardiac 
condition and continues to exacerbate it.  Another private 
medical statement submitted in April 2004 suggests that the 
use of an artificial limb over time could have some affect of 
exacerbating his heart disease.  A VA examination is 
necessary to address the possible relationship between his 
current heart condition and his left leg amputation.  
 
Furthermore, the Board notes that the RO had provided 
instructions for an examination to address the impact of the 
veteran's service-connected disabilities on his ability to 
secure and retain employment.  However the December 2003 VA 
general medical examination, which addressed multiple 
disabilities, failed to address the occupational impact of 
his service-connected disabilities and the February 2003 and 
August 2003 VA examinations likewise failed to address social 
and industrial impact of any service-connected disabilities 
examined.  Thus a social and industrial survey should be 
completed to address the impact of all of the veteran's 
service-connected disabilities on his employability.   

Accordingly, this case is REMANDED for the following:

1.  VA must review the entire file and 
ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
The notification should address the 
veteran's claims for service connection, 
to include the requirements for secondary 
service connection, increased ratings and 
earlier effective dates.    

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating and TDIU claims, that: 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess, supra.  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.      

(c) The notice regarding the service 
connection, increased rating and TDIU 
issues must also (1) inform the veteran 
of what he needs to provide; (2) what 
information VA has or will provide; and 
(3) request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AMC should request the veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his service-connected low 
back disability.  The veteran should 
provide all necessary written releases 
for these records.  If any of the 
identified records cannot be obtained, 
the AMC should notify the veteran of such 
and describe the efforts used in 
requesting these records.  

3.  After completion of the above, the 
veteran should be scheduled for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
his service-connected low back disorder.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiners provide 
explicit responses to the following:

(a) The orthopedic examiner should 
address the severity of the veteran's 
service-connected back disorder by 
recording the range of motion in the 
veteran's low back observed on clinical 
evaluation and should assess whether the 
low back exhibits any disability to 
include limitation of motion, pain, or 
instability.  In addition, the examiners 
should determine whether the veteran's 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(b) The neurological examiner should 
describe the severity of all neurologic 
impairment related to the service-
connected back disability.  The examiner 
should also identify whether or not the 
veteran reported any incapacitating 
episodes associated with his low back 
pain, and if so, the duration of such 
episodes.  An incapacitating episode is a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion.

The examiners should also indicate the 
impact the veteran's service-connected 
back disability has on his ability to 
maintain gainful employment.

4.  Thereafter, the AMC should schedule 
the veteran for a VA cardiovascular 
examination to determine the nature and 
etiology of the veteran's claimed 
cardiovascular disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic cardiovascular disability?  If 
so, is it at least as likely as not that 
any current cardiovascular disorder is 
being caused or aggravated beyond natural 
progression by symptoms caused by the 
veteran's service-connected left leg 
above the knee amputation?  In answering 
this question, the examiner must separate 
any symptoms attributable to the service-
connected left leg above the knee 
amputation from any nonservice-connected 
medical condition shown to be present.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  Following completion of the above, 
the AMC should re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, to include 
consideration of Allen, supra, for the 
secondary service connection issue and 
the criteria for the lumbar spine in 
effect between September 2002 and 
September 2003, as well as the current 
lumbar spine rating criteria for the 
increased rating issue.  An appropriate 
period of time should be allowed for 
response.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



